Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to error correction in a transmission system. The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…an interface configured to receive one or more input data streams; 
a forward error correction (FEC) lane de-interleaver configured to de-interleave the one or more input data streams into four de-interleaved streams; 
an alignment marker framer configured to frame the four de-interleaved data streams to generate four framed data streams; 
an interleaver configured to generate an intermediate data stream based on the four framed streams, the intermediate data stream comprising an even data block and an odd data block based on a predetermined block size; 
a delay line configured to delay a predetermined number of bits of the intermediate data stream to provide the even data block; 
a multiplexer configured to output the even data block and the odd data block; 
an encoder configured to generate a plurality of FEC blocks, each of the FEC blocks comprising an odd section corresponding to the odd data block and an even section corresponding to the even data block and a parity section, the odd section comprising parity information for the odd block data block, the FEC blocks including a first FEC block, the first FEC block including a parity bit based 
a transmission module configured to transmit for transmitting the FEC blocks.”

The prior arts of record (Dapper et al. 2012/0076183 as an example of such prior arts) teach using multiple channels to transmit data which is FEC encoded and has embedded parity bits. However the prior arts fail to teach or anticipate the combined claimed specifics of the present invention such as:
“…an interface configured to receive one or more input data streams; 
a forward error correction (FEC) lane de-interleaver configured to de-interleave the one or more input data streams into four de-interleaved streams; 
an alignment marker framer configured to frame the four de-interleaved data streams to generate four framed data streams; 
an interleaver configured to generate an intermediate data stream based on the four framed streams, the intermediate data stream comprising an even data block and an odd data block based on a predetermined block size; 
a delay line configured to delay a predetermined number of bits of the intermediate data stream to provide the even data block; 
a multiplexer configured to output the even data block and the odd data block; 
an encoder configured to generate a plurality of FEC blocks, each of the FEC blocks comprising an odd section corresponding to the odd data block and an even section corresponding to the even data block and a parity section, the odd section comprising parity information for the odd block data block, the FEC blocks including a first FEC block, the first FEC block including a parity bit based on a parity of the first FEC block; and 
a transmission module configured to transmit for transmitting the FEC blocks.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111